                               CIVIL MINUTE ENTRY



BEFORE:                Magistrate Judge Steven L. Tiscione

                      September 10, 2019
DATE:

                      11:00
TIME:

DOCKET                CV-15-3191 (RRM)
NUMBER(S):
NAME OF               Murray v. NYC Board of Education
CASE(S):

FOR                   Harlow, Glass
PLAINTIFF(S):
FOR                   Green
DEFENDANT(S):

NEXT
CONFERENCE(S):

FTR/COURT     FTR (10:21 - 10:23, 12:47 - 12:49)
REPORTER:
RULINGS FROM Settlement Conference          :
Settlement discussions were held and the parties were able to reach a disposition. Parties
shall file the stipulation of dismissal by October 10, 2019.
